Citation Nr: 0113069	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for residuals of basal cell 
carcinoma, including right earlobe and parotid gland 
involvement.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active naval service from October 1942 to 
February 1946.  Historically, by a November 1999 rating 
decision, service connection was denied for residuals of 
basal cell carcinoma, including right earlobe and parotid 
gland involvement.  Appellant was provided timely notice of 
that decision, but did not express disagreement therewith.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO), which 
reopened, but denied on the merits, the claim for service 
connection for residuals of basal cell carcinoma, including 
right earlobe and parotid gland involvement.  


FINDING OF FACT

It is at least as likely than not that appellant's residuals 
of basal cell carcinoma, including right earlobe and parotid 
gland involvement, are related to active service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
his residuals of basal cell carcinoma, including right 
earlobe and parotid gland involvement, were incurred in 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's favorable decision with respect to 
appellant's claim for service connection for residuals of 
basal cell carcinoma, including right earlobe and parotid 
gland involvement, the evidence of record is adequate.  In 
addition, the Board concludes that all notice and development 
as required by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.) have been satisfied in view of 
the favorable outcome.

In deciding the service connection issue, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  Service connection for VA 
disability compensation purposes may be awarded for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  In 
pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The negative evidence includes appellant's service medical 
records and post-service clinical records dated from 1946 to 
the early 1990's, which do not contain complaints, findings, 
or diagnoses pertaining to any basal cell carcinoma.  An 
April 2000 written statement from a private dentist reported 
that in 1996, appellant underwent basal cell carcinoma 
excision with parotid gland surgical removal and subsequent 
radiotherapy.  

However, the positive evidence includes August 1999 and 
February 2000 written statements from a private physician.  
In said statements, that physician referred to appellant's 
treatment for basal cell carcinoma, including right earlobe 
and parotid gland surgery and radiotherapy, and opined that 
based on the history provided by appellant of significant, 
extensive, in-service solar exposure on Guam, it was probable 
that his skin carcinoma was related to that in-service solar 
exposure.  A substantial positive piece of evidence is an 
April 2000 VA dermatologist's medical opinion that "I agree 
with [the aforementioned private physician's] statement that 
the skin damage from sun exposure takes many years to develop 
and therefore the timing of the development of skin cancer is 
certainly compatible with that exposure that he saw in the 
South Pacific."  The service records, service medical 
records, and an April 1946 affidavit from a serviceman who 
had reportedly served with appellant, indicate that appellant 
had naval service that included the South Pacific arena.  
Additionally, a medical article submitted by appellant 
indicates that risk factors for skin cancer include 
"substantial cumulative lifetime sun exposure, intermittent 
intense sun exposure...."

The Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The 
Board concludes that the positive and negative pieces of 
evidence are at least in equipoise, for the aforestated 
reasons.  Accordingly, service connection for residuals of 
basal cell carcinoma, including right earlobe and parotid 
gland involvement, is granted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.102, 3.303.  

It is noted while there was no evidence of the cancer in 
service or within 1 year of separation from service, that the 
inquiry does not end at that point.  The 1-year presumption 
is not meant to be limiting, especially where, as here, there 
are other medical opinions establishing a relationship to 
service.  There is, in essence, no negative medical opinion, 
and the opinions on file are sufficient to allow the claim 
when all reasonable doubt is resolved in the appellant's 
favor.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of basal cell carcinoma, 
including right earlobe and parotid gland involvement, is 
granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

